Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: New claim 20 should be new claim 29.

Reasons for Allowance
Claims 10-13, 15-30 are allowed.
The restriction requirement between Species I-III , as set forth in the Office action mailed on 02/21/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/21/20 is withdrawn.  Claims 11-12, directed to methods steps for forming the MEMS device no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance:  The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 10, 13, 18 and 19.  
Specifically for claims 10, 18 and 19, the combination of forming a MEMS device comprising a MEMS substrate included on a MEMS wafer.  A plurality of trenches are etched into the substrate, overlapping and provided on a first side of a diaphragm.  The diaphragm is formed in a first silicon layer located at a defined distance from the MEMS substrate.  The MEMS wafer is bonded to a cap wafer so that the diaphragm is in between the plurality of trenches of the MEMS substrate and the cap wafer.  After the wafers are bonded together, a media access point is formed by grinding the MEMS substrate to expose the diaphragm.  In addition, a separate narrower trench is etched simultaneously with the plurality of trenches and laterally spaced apart from them within the MEMS substrate. The narrower trench has one and/or both of the following characteristics:
The narrower trench encircles the plurality of etching trenches 
The narrower trench extends in the same direction as the plurality of trenches, from the diaphragm to the media access point, and remains unfilled. The plurality of trenches are open to the diaphragm and the media access point whereas the narrow trench is only open to the diaphragm.
 Specifically for claim 13, the combination of forming a MEMS device comprising a MEMS substrate included on a MEMS wafer.  A plurality of trenches are etched into the MEMS substrate, overlapping and provided on a first side of a diaphragm.  The diaphragm is formed in a first silicon layer located at a defined distance from the MEMS substrate.  The MEMS wafer is bonded to a cap wafer so that the diaphragm is in between the plurality of trenches of the MEMS substrate and the cap wafer.  After the wafers are bonded together, a media access point is formed by grinding the MEMS substrate to expose the diaphragm.  Further the combination of the claimed process steps (a)-(j), in particular step (e) of providing a restructured multilayer wafer that includes a second silicon layer, step (i) forming openings in the second silicon layer that define the diaphragms electrical contacts, step (j) opening the oxide layer beneath the through openings of the second silicon layer formed in step (i), and step(k) depositing a metal in the through opening from in steps (i) and (j), and forming the metal so that in electrically connects the diaphragm are and the second silicon layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Examiner, Art Unit 2814